Exhibit 10.1
INCREMENTAL REVOLVING CREDIT FACILITY AMENDMENT dated as of June 9, 2011 (this
“Amendment”), among CROWN CASTLE OPERATING COMPANY, a Delaware corporation (the
“Borrower”), the LOAN PARTIES signatory hereto, THE ROYAL BANK OF SCOTLAND PLC
(“RBS”), as Administrative Agent under the Credit Agreement (as defined below)
(in such capacity, the “Administrative Agent”), and the ADDITIONAL REVOLVING
LENDERS (as defined below), to the CREDIT AGREEMENT dated as of January 9, 2007
(as amended, supplemented or otherwise modified from time to time prior to the
date hereof, the “Credit Agreement”), among Crown Castle International Corp., a
Delaware corporation, the Borrower, the Subsidiary Guarantors from time to time
party thereto, the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”) and the Administrative Agent.
A. Pursuant to the Credit Agreement, the Lenders have extended credit to the
Borrower, and have agreed to extend credit to the Borrower, in each case
pursuant to the terms and subject to the conditions set forth therein.
Capitalized terms used but not otherwise defined herein have the respective
meanings assigned to them in the Credit Agreement.
B. Pursuant to Section 2.24 of the Credit Agreement, the Borrower has requested
that the Persons set forth on Schedule I hereto (the “Additional Revolving
Lenders”) increase the Total Revolving Commitments by an amount equal to
$50,000,000 (the “Revolving Commitment Increase”; the commitment of each such
Additional Revolving Lender to provide its applicable portion of the Revolving
Commitment Increase, each an “Incremental Revolving Loan Commitment”).
C. The Additional Revolving Lenders are willing to provide such Revolving
Commitment Increase to the Borrower on the terms and subject to the conditions
set forth herein and in the Credit Agreement.
D. This Amendment is an Increase Joinder under and as defined in Section 2.24 of
the Credit Agreement, and the parties hereto hereby agree that the Credit
Agreement shall be amended as set forth in this Amendment.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
SECTION 1. Commitments; Pro Rata Allocation.
(a) Effective as of the Revolving Commitment Increase Effective Date (as defined
in Section 2 below), (i) each Additional Revolving Lender hereby agrees to
provide an Incremental Revolving Loan Commitment in the amount set forth
opposite such Additional Revolving Lender’s name on Schedule I hereto and to
make extensions of credit to the Borrower from time to time during the Revolving
Commitment Period in accordance with, and subject to the limitations set forth
in, the Credit Agreement and (ii) as a result of the Revolving Commitment
Increase, the Total Revolving Commitments shall be increased to $450,000,000.

 

 



--------------------------------------------------------------------------------



 



(b) Effective as of the Revolving Commitment Increase Effective Date, unless the
context shall otherwise require, the Additional Revolving Lenders shall
constitute “Revolving Lenders” and “Lenders”, the Incremental Revolving Loan
Commitments shall constitute “Revolving Commitments” and “Commitments” and the
loans made thereunder shall constitute “Revolving Loans” and “Loans”, in each
case for all purposes of the Credit Agreement and the other Loan Documents.
(c) On the Revolving Commitment Increase Effective Date, each Additional
Revolving Lender shall fund to the Administrative Agent for the account of the
Borrower an amount equal to such Additional Revolving Lender’s pro rata share of
the aggregate principal amount of Revolving Loans outstanding immediately prior
to the Revolving Commitment Increase Effective Date, determined based on the
Total Revolving Commitments immediately after giving effect to the Revolving
Commitment Increase (such amount, the “Funded Incremental Loans”).
(d) The Borrower shall (i) make an optional prepayment in accordance with
Section 2.8 of the Credit Agreement (other than the minimum amount requirements
set forth therein) on the Revolving Commitment Increase Effective Date in an
amount equal to the amount of the Funded Incremental Loans (it being understood
and agreed that the proceeds from the Funded Incremental Loans shall constitute
the principal amount required to be paid by the Borrower to the Administrative
Agent in connection with such optional prepayment) and (ii) pay to the
Administrative Agent an amount equal to the accrued but unpaid interest on such
portion of such Revolving Loans so prepaid and any amounts payable under
Section 2.18 of the Credit Agreement in connection with such prepayment, and the
Administrative Agent shall apply the entire amount of the Funded Incremental
Loans and the amounts paid to the Administrative Agent pursuant to clause
(ii) above to effect a prepayment of the Revolving Loans of the Revolving
Lenders (other than the Additional Revolving Lenders) in accordance with
Sections 2.8 and 2.15 of the Credit Agreement; provided that, for the avoidance
of doubt, the proceeds of the Funded Incremental Loans and the amounts set forth
in clause (ii) above shall be applied pro rata (other than any amounts payable
under Section 2.18 of the Credit Agreement, which shall be paid to the Revolving
Lenders (other than the Additional Revolving Lenders) entitled to such amounts
in accordance with such Section 2.18) based on the Total Revolving Commitments
of each Revolving Lender (other than the Additional Revolving Lenders) in effect
immediately prior to giving effect to the Revolving Commitment Increase. The
Additional Revolving Lenders hereby agree to waive the requirement set forth in
Section 2.15(c) of the Credit Agreement solely with respect to the optional
prepayment to be effected pursuant to this Section 1(d).

 

 



--------------------------------------------------------------------------------



 



(e) Each Funded Incremental Loan shall be a Revolving Loan for purposes of the
Credit Agreement and the other Loan Documents and shall be allocated among each
existing borrowing consisting of Revolving Loans made on the same date, of the
same Type and with the same Interest Period (each, a “Borrowing”) such that,
after giving effect to such allocation and the optional prepayment to be
effected pursuant to Section 1(d) above, each Revolving Lender (including the
Additional Revolving Lenders) shall hold a pro rata share of the Revolving Loans
in each Borrowing, determined based on the Total Revolving Commitments
immediately after giving effect to the Revolving Commitment Increase.
(f) Upon giving effect to the Revolving Commitment Increase, Schedule 1 to the
Credit Agreement shall be replaced in its entirety with Schedule II hereto.
SECTION 2. Conditions. The consummation of the Revolving Commitment Increase
shall not become effective until the date on which each of the following
conditions is satisfied or waived by the Additional Revolving Lenders (such
date, the “Revolving Commitment Increase Effective Date”):
(a) The Administrative Agent shall have received a notice of borrowing with
respect to the Funded Incremental Loans to be made on the Revolving Commitment
Increase Effective Date in the form of the borrowing notice that would otherwise
be required to be delivered under Section 2.2 of the Credit Agreement; provided
that the Funded Incremental Loans shall have Interest Periods as determined
pursuant to Section 1(e).
(b) All reasonable out-of-pocket expenses of the Administrative Agent for which
invoices have been presented (including the reasonable out-of-pocket expenses of
legal counsel) that are required to be reimbursed in connection with this
Amendment under Section 10.5 of the Credit Agreement shall have been paid or
reimbursed, as the case may be.
(c) Each of the representations and warranties made or deemed to be made in this
Amendment shall be true and correct in all material respects.
(d) Each of the conditions set forth in Section 5.2 of the Credit Agreement
shall be satisfied as of the Revolving Commitment Increase Effective Date (after
giving effect to any borrowings to be made on the Revolving Commitment Increase
Effective Date).
(e) After giving pro forma effect to the borrowings to be made on the Revolving
Commitment Increase Effective Date and to any change in Consolidated Adjusted
EBITDA and any increase in Indebtedness resulting from the consummation of any
Investment concurrently with such borrowings as of the date of the most recent
financial statements delivered pursuant to Section 6.1(a) or (b) of the Credit
Agreement, the Borrower shall be in compliance with each of the covenants set
forth in Section 7.1 of the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



(f) The Administrative Agent shall have received an executed legal opinion of
(i) Cravath, Swaine & Moore LLP, special counsel to the Loan Parties,
(ii) Delaware counsel to the Loan Parties and (iii) general counsel to the Loan
Parties, dated as of the Revolving Commitment Increase Effective Date and
covering such matters as the Administrative Agent shall reasonably request.
(g) The Administrative Agent shall have received reasonably satisfactory
evidence that the Board of Directors (or such similar governing body) of the
Borrower, Holdings and each other Loan Party has approved the execution and
delivery of this Amendment and the performance of the transactions contemplated
hereby.
SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower hereby represents and warrants to each
such party that:
(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
(b) Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date hereof and on and as of the Revolving Commitment Increase
Effective Date as if made on and as of the date hereof or the Revolving
Commitment Increase Effective Date, as the case may be, except to the extent
such representations and warranties relate to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date.
(c) No Event of Default or Default has occurred and is continuing as of the date
hereof and as of the Revolving Commitment Increase Effective Date after giving
effect to the Revolving Commitment increase and extensions of credit requested
to be made on the Revolving Commitment Increase Effective Date.
SECTION 4. Effectiveness; Amendments. This Amendment shall become effective as
of the date first written above when the Administrative Agent shall have
received counterparts of this Amendment that, when taken together, bear the
signatures of the Borrower, the other Loan Parties, the Administrative Agent and
the Additional Revolving Lenders. This Amendment may not be amended nor may any
provision hereof be waived except pursuant to a writing signed by Holdings, the
Borrower, the Administrative Agent and each Additional Revolving Lender.

 

 



--------------------------------------------------------------------------------



 



SECTION 5. Credit Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Borrower or any other Loan Party under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower to any future
consent to, or waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
After the date this Amendment becomes effective, any reference to the Credit
Agreement shall mean the Credit Agreement as modified hereby. This Amendment
shall be a “Loan Document” for purposes of the Credit Agreement and the other
Loan Documents.
SECTION 6. Acknowledgment of Loan Parties. Each of the Loan Parties hereby
acknowledges its receipt of a copy of this Amendment and its review of the terms
and conditions hereof, and each of the Loan Parties hereby consents to the terms
and conditions of this Amendment and the transactions contemplated hereby, and
hereby confirms its Guaranty (to the extent applicable to such Loan Party) and
its grant of Collateral under the Credit Agreement and the Security Documents
and agrees that such Guaranty and such grant of Collateral shall continue to be
in full force and effect and shall inure to the benefit of the Secured Parties
(as defined in the Security Agreement), including the Additional Revolving
Lenders as such in respect of their Incremental Revolving Loan Commitments and
the other Obligations owed to them from time to time.
SECTION 7. APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 8. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Amendment signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
SECTION 9. Notices. All notices, requests and demands to or upon the respective
parties hereto shall be given in the manner, and become effective, as set forth
in Section 10.2 of the Credit Agreement, except that, with respect to each
undersigned Additional Revolving Lender, all such notices, requests and demands
shall be delivered to the address set forth below such Additional Revolving
Lender’s name on its executed signature page hereto.
SECTION 10. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

            CROWN CASTLE OPERATING COMPANY, as Borrower
      by:   /s/ Jay A. Brown         Name:   Jay A. Brown        Title:   Senior
Vice President, Chief Financial Officer & Treasurer        CROWN CASTLE
INTERNATIONAL CORP., as a Loan Party
      by:   /s/ Jay A. Brown         Name:   Jay A. Brown        Title:   Senior
Vice President, Chief Financial Officer & Treasurer        CROWN CASTLE
OPERATING LLC, as a Loan Party
      by:   /s/ Jay A. Brown         Name:   Jay A. Brown        Title:   Senior
Vice President, Chief Financial Officer & Treasurer        CCGS HOLDINGS CORP.,
as a Loan Party
      by:   /s/ Jay A. Brown         Name:   Jay A. Brown        Title:   Senior
Vice President, Chief Financial Officer & Treasurer   

 

 



--------------------------------------------------------------------------------



 



            GLOBAL SIGNAL OPERATING PARTNERSHIP, L.P., as a Loan Party
      by:   /s/ Jay A. Brown         Name:   Jay A. Brown        Title:   Senior
Vice President, Chief Financial Officer & Treasurer   

 

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC, as
Administrative Agent
      by:   /s/ Matthew Pennachio         Name:   Matthew Pennachio       
Title:   Vice President   

 

 



--------------------------------------------------------------------------------



 



            SCOTIABANC INC., as an Additional
Revolving Lender
      by:   /s/ J.F. Todd         Name:   J.F. Todd        Title:   Managing
Director        Address for Notices:
711 Louisiana Street
Suite 1400
Houston, TX 77002
   

 

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
an Additional Revolving Lender
      by:   /s/ Jose Carlos         Name:   Jose Carlos        Title:   Vice
President        Address for Notices:
1251 Avenue of the Americas
New York, NY 10020-1104
   

 

 